EXHIBIT 10.48

 

FIRST AMENDMENT TO THE PACIFICARE

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

This First Amendment to the PacifiCare Supplemental Executive Retirement Plan
dated December 17, 2003 (the “Amendment”), hereby amends the PacifiCare
Supplemental Executive Retirement Plan (the “Plan”) as follows:

 

1. Amendment to Article 1. Article 1 is hereby amended by inserting the
following Section 1.13A in between Section 1.13 and Section 1.14:

 

“1.13A MONTHLY COMPENSATION means with respect to any Participant the monthly
base salary and corresponding bonus earned for such month in which such monthly
base salary was paid to such Participant by the Employer.”

 

2. Amendment to Section 1.13. Section 1.13 is hereby amended and restated in its
entirety to read as follows:

 

“1.13 FINAL AVERAGE COMPENSATION means the Participant’s average Monthly
Compensation during the 36 consecutive month period that produces the highest
such average.”

 

3. Limitation on Amendment. This Amendment was approved by the Board in
accordance with Section 5.7. Except as expressly provided in this Amendment, no
terms or provisions of the Plan are modified or changed and the terms and
provisions of the Plan, as amended by this Amendment, shall continue in full
force and effect.

 

4. Capitalized Terms. Capitalized terms not defined herein shall have the
meanings ascribed to them in the Plan.